PER CURIAM.
This cause is before us on appeal of the trial court’s final judgment of dissolution. Former Wife raises three issues on appeal. As to the first issue, Former Husband concedes that the trial court erred in failing to include the value of Former Husband’s office equipment in the equitable distribution scheme. We agree with the concession, and affirm the remainder of the equitable distribution scheme. As to the second issue, the award of rehabilitative and permanent alimony, we find no error in the total amount of alimony awarded. However, we reverse and remand to the trial court with directions to reapportion the total amount awarded between permanent and rehabilitative alimony, based upon the statutory factors and the evidence. As to the last issue raised, we affirm without further comment.
Accordingly, we affirm in part, but reverse and remand for the correction of the equitable distribution scheme and for a realistic apportionment of permanent and rehabilitative alimony.
BOOTH, JOANOS and WEBSTER, JJ., CONCUR.